MEMORANDUM OF DECISION
The defendant, Greater Portland Public Development Commission [GPPDC], appeals from the denial of its motion to set aside an entry of default and the resulting default judgment of the Superior Court (Cumberland County) entered in favor of the plaintiff, Robert W. Waring. On appeal GPPDC challenges the denial of its motion to set aside entry of default pursuant to Rule 55(c) of the Maine Rules of Civil Procedure. Because the record does not demonstrate either a good excuse for the failure to answer prior to entry of default or a meritorious defense to the action, we affirm the judgment. See Michaud v. Mutual Fire, Marine & Inland Ins. Co., 505 A.2d 786, 790-91 (Me.1986).
The entry is:
Judgment affirmed.
All concurring.